DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1a, an embodiment of Fig. 1-3 in the reply filed on 12/03/2020 is acknowledged.
Accordingly, claims 5-6, 9-10, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8 and 11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of this Action, the above limitations of claim 1 will be interpreted and examined as --a third impurity region of the second conductivity type on the third semiconductor layer; a fourth impurity region of the first conductivity type on the third impurity region; a trench which penetrates the fourth impurity region and the third impurity region and reaches the third semiconductor layer.--
	
	Regarding claim 7, claim 7 recites the limitation “wherein a ratio of a concentration of the second semiconductor layer to an impurity concentration of the third semiconductor layer is in a range of 2.0 to 5.0.” It is unclear what a concentration of the second semiconductor layer is. The specification fails to define a concentration of the second semiconductor layer. In addition, it is unclear an impurity concentration of 
	For the purpose of this Action, the above limitation of claim 7 will be interpreted and examined as -- wherein a ratio of the impurity concentration of the second semiconductor layer to the impurity concentration of the third semiconductor layer is in a range of 2.0 to 5.0.--
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8 and 11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kobayashi et al. (US Pub. 20180040698).
Regarding claims 1-3, 7-8, 11, Kobayashi et al. discloses in Fig. 12 a semiconductor device, comprising: 
a semiconductor substrate [2] configured to contain silicon and carbon [silicon carbide]; 
a first semiconductor layer [1] of a first conductivity type [n type] formed over an upper surface of the semiconductor substrate [2]; 

a second semiconductor layer [15a] of the first conductivity type [n type] formed between the first semiconductor layer [1] and the third semiconductor layer [15b]; 
a first impurity region [3a] and a second impurity region [3a] which are formed between the first semiconductor layer [1] and the third semiconductor layer [15b], have a second conductivity type [p type] opposite to the first conductivity type [n type], and are formed so as to interpose the second semiconductor layer [15a] in plan view; 
a third impurity region [16] of the second conductivity type [p-type] on the third semiconductor layer [15b]; 
a fourth impurity region [17] of the first conductivity type [n type] on the third impurity region [16]; 
a trench [19] which penetrates the fourth impurity region [17] and the third impurity region [16] and reaches the third semiconductor layer [15b]; 
a gate insulating film formed in the trench [19]; and 
a gate electrode [20] buried in the trench [19] with the gate insulating film interposed therebetween, wherein an impurity concentration [1.0x1019 cm-3] of the second semiconductor layer [15a] is higher than an impurity concentration of the first semiconductor layer [1] and an impurity concentration [5.0x1018cm-3] of the third semiconductor layer [15b][paragraph [0056] and [0074]];
wherein the second semiconductor layer [15a] located between the first impurity region and the second impurity region overlaps with at least a part of the gate electrode [20] buried in the trench [19] in plan view;

wherein a ratio of the impurity concentration [1.0x1019 cm-3] of the second semiconductor layer [15a] to the impurity concentration [5.0x1018cm-3] of the third semiconductor layer [15b] is in a range of 2.0 to 5.0 [2.0];
wherein a ratio of a thickness of the second semiconductor layer [15a] to a thickness of either the first impurity region or the second impurity region is in a range of 0.5 to 2.2;
wherein the second semiconductor layer [15a] is in contact with the first impurity region and the second impurity region


    PNG
    media_image1.png
    490
    520
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Pub. 20170133466) in view of Kobayashi et al. (US Pub. 20180040698).
Regarding claims 1-4, 7-8 and 11, Shiomi discloses in Fig. 1 and Fig. 2 a semiconductor device, comprising: 
a semiconductor substrate [11 and 22] configured to contain silicon and carbon [silicon carbide]; 
a first semiconductor layer [12c] of a first conductivity type [n type] formed over an upper surface of the semiconductor substrate [11 and 22]; 
a third semiconductor layer [12a] of the first conductivity type [n type] formed over the first semiconductor layer [12c]; 
a second semiconductor layer [12b] of the first conductivity type [n type] formed between the first semiconductor layer [12c] and the third semiconductor layer [12a]; 
a first impurity region [17b] and a second impurity region [17b] which are formed between the first semiconductor layer [12c] and the third semiconductor layer [12a], have a second conductivity type [p type] opposite to the first conductivity type [n type], and are formed so as to interpose the second semiconductor layer [12b] in plan view; 

a fourth impurity region [14] of the first conductivity type [n type] on the third impurity region [13]; 
a trench [T1] which penetrates the fourth impurity region [14] and the third impurity region [13] and reaches the third semiconductor layer [12a]; 
a gate insulating film [15] formed in the trench [T1]; and 
a gate electrode [27] buried in the trench [T1] with the gate insulating film [15] interposed therebetween, wherein an impurity concentration [1.0x1019 cm-3] of the second semiconductor layer [12b] is higher than an impurity concentration of the first semiconductor layer [12c][paragraph [0079]];
 wherein the second semiconductor layer [12b] located between the first impurity region [17b] and the second impurity region [17b] overlaps with at least a part of the gate electrode [27] buried in the trench [T1] in plan view;
wherein the second semiconductor layer [12b] is formed so as to overlap with at least one of two corners of the gate electrode [27] buried in the trench [T1];
wherein the trench [T1] and the gate electrode [27] extend in a first direction in plan view, and when a center line is drawn in a thickness direction from a center of the gate electrode [27] in a cross-section perpendicular to the first direction, the first impurity region and the second impurity region are located at positions to be symmetrical with respect to the center line;


wherein the second semiconductor layer [12b] is in contact with the first impurity region and the second impurity region.
Shiomi fails to disclose 
wherein the impurity concentration of the second semiconductor layer is higher than an impurity concentration of the third semiconductor layer;
wherein a ratio of the impurity concentration of the second semiconductor layer to the impurity concentration of the third semiconductor layer is in a range of 2.0 to 5.0.
However, Shiomi discloses in paragraph [0079] that an impurity concentration in each of first drift region 12a and second drift region 12b is from 1x1016 cm-3 to 4 x 1017 cm-3.  One of ordinary skill in the art would have recognized the finite number of predictable solutions for the relationship between the impurity concentration of the second semiconductor layer with respect to an impurity concentration of the third semiconductor layer: the impurity concentration of the second semiconductor layer is equal to, less than or greater than an impurity concentration of the third semiconductor layer. Absent unexpected results, it would have been obvious to try different relationship to yield a suitable impurity concentration for each of the second and third semiconductor layer.
For further support, Kobayashi et al. is cited. 
Kobayashi et al. discloses in Fig. 12, paragraph [0038], [0056], [0073] and [0074]
19 cm-3] of the second semiconductor layer [15a] is higher than an impurity concentration of the first semiconductor layer [1] and an impurity concentration [5.0x1018cm-3] of the third semiconductor layer [15b];
wherein a ratio of the impurity concentration [1.0x1019 cm-3] of the second semiconductor layer [15a] to the impurity concentration [5.0x1018cm-3] of the third semiconductor layer [15b] is in a range of 2.0 to 5.0 [2.0].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kobayashi et al. into the method of Shiomi to include wherein the impurity concentration of the second semiconductor layer is higher than an impurity concentration of the third semiconductor layer; wherein a ratio of the impurity concentration of the second semiconductor layer to the impurity concentration of the third semiconductor layer is in a range of 2.0 to 5.0. The ordinary artisan would have been motivated to modify Shiomi in the above manner for the purpose of providing suitable impurity concentration for each of the second and third semiconductor layer to prevent a sudden increase of the ON resistance [paragraph [0038] and [0074] of Kobayashi et al.]. In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822